 



Exhibit 10.13
 
Execution Copy
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
MONT BELVIEU CAVERNS, LLC
A Delaware Limited Liability Company

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
MONT BELVIEU CAVERNS, LLC
A Delaware Limited Liability Company
TABLE OF CONTENTS

             
 
  ARTICLE 1        
 
  DEFINITIONS        
 
           
1.01
  Definitions     2  
1.02
  Construction     2  
 
           
 
  ARTICLE 2        
 
  ORGANIZATION        
 
           
2.01
  Formation     2  
2.02
  Name     2  
2.03
  Registered Office; Registered Agent; Principal Office; Other Offices     2  
2.04
  Purpose     3  
2.05
  Term     3  
2.06
  No State-Law Partnership; Withdrawal     3  
 
           
 
  ARTICLE 3        
 
  MATTERS RELATING TO MEMBERS        
 
           
3.01
  Members     3  
3.02
  Creation of Additional Membership Interest     3  
3.03
  Liability to Third Parties     3  
 
           
 
  ARTICLE 4        
 
  CAPITAL CONTRIBUTIONS        
 
           
4.01
  Initial Capital Contributions     4  
4.02
  Net Measurement Loss Additional Capital Contributions.     4  
4.03
  Expansion Project Additional Capital Contributions.     4  
4.04
  Loans     5  
4.05
  Return of Contributions     5  
4.06
  Capital Accounts     5  
 
           
 
  ARTICLE 5        
 
  ALLOCATIONS AND DISTRIBUTIONS        
 
           
5.01
  Allocations     6  
5.02
  Distributions     8  

i



--------------------------------------------------------------------------------



 



             
 
           
 
  ARTICLE 6        
 
  RIGHTS AND OBLIGATIONS OF MEMBERS        
 
           
6.01
  Limitation of Members’ Responsibility, Liability     8  
6.02
  Return of Distributions     9  
6.03
  Priority and Return of Capital     9  
6.04
  Competition     9  
6.05
  Admission of Additional Members     9  
6.06
  Resignation     9  
6.07
  Indemnification     9  
 
           
 
  ARTICLE 7        
 
  MEETINGS OF MEMBERS        
 
           
7.01
  Meetings     9  
7.02
  Place of Meetings     10  
7.03
  Notice of Meetings     10  
7.04
  Meeting of All Members     10  
7.05
  Action by Members Without a Meeting     10  
7.06
  Waiver of Notice     10  
7.07
  Delegation to Board     10  
 
           
 
  ARTICLE 8        
 
  MANAGEMENT        
 
           
8.01
  Management by Board of Directors     10  
8.02
  Officers     12  
8.03
  Duties of Officers and Directors     15  
8.04
  Compensation     15  
8.05
  Indemnification     15  
8.06
  Liability of Indemnitees     17  
 
           
 
  ARTICLE 9        
 
  ACCOUNTING METHOD, PERIOD, RECORDS AND REPORTS        
 
           
9.01
  Accounting Method     17  
9.02
  Accounting Period     17  
9.03
  Records, Audits and Reports     17  
9.04
  Inspection     17  
 
           
 
  ARTICLE 10        
 
  TAX MATTERS        
 
           
10.01
  Tax Returns.     18  
10.02
  Tax Elections     18  
10.03
  Tax Matters Partner     18  

ii



--------------------------------------------------------------------------------



 



             
 
  ARTICLE 11        
 
  RESTRICTIONS ON TRANSFERABILITY        
 
           
11.01
  Transfer Restrictions     18  
 
           
 
  ARTICLE 12        
 
  BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS        
 
           
12.01
  Maintenance of Books     19  
12.02
  Reports     19  
12.03
  Bank Accounts     19  
12.04
  Tax Statements     19  
 
           
 
  ARTICLE 13        
 
  DISSOLUTION, WINDING-UP AND TERMINATION        
 
           
13.01
  Dissolution     19  
13.02
  Winding-Up and Termination     20  
 
           
 
  ARTICLE 14        
 
  MERGER        
 
           
14.01
  Authority     21  
14.02
  Procedure for Merger or Consolidation     21  
14.03
  Approval by Members of Merger or Consolidation     22  
14.04
  Certificate of Merger or Consolidation     22  
14.05
  Effect of Merger or Consolidation     23  
 
           
 
  ARTICLE 15        
 
  GENERAL PROVISIONS        
 
           
15.01
  Notices     23  
15.02
  Entire Agreement; Supersedure     24  
15.03
  Effect of Waiver or Consent     24  
15.04
  Amendment or Restatement     24  
15.05
  Binding Effect     24  
15.06
  Governing Law; Severability     24  
15.07
  Further Assurances     24  
15.08
  Offset     25  
15.09
  Counterparts     25  
15.10
  Execution of Additional Instruments     25  
15.11
  Severability     25  
15.12
  Headings     25  

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
MONT BELVIEU CAVERNS, LLC
A Delaware Limited Liability Company
     THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of MONT BELVIEU CAVERNS, LLC, a Delaware limited liability company
(the “Company”), executed on February 5, 2007 (the “Effective Date”), is
adopted, executed and agreed to, by Enterprise Products Operating L.P., a
Delaware limited partnership (“EPD OLP”), Enterprise Products OLPGP, Inc., a
Delaware corporation (“EPD OLPGP”), and DEP Operating Partnership, L.P., a
Delaware limited partnership (“DEP OLP”), as the Members of the Company.
RECITALS
     A. The Company was originally formed as a Delaware limited partnership on
October 5, 2006 by the filing of a Certificate of Limited Partnership with the
Secretary of State of the State of Delaware.
     B. The Company was converted into a Delaware limited liability company on
January 10, 2007 by the filing of a Certificate of Conversion with the Secretary
of State of the State of Delaware.
     C. The Limited Liability Company Agreement of the Company was executed
effective January 10, 2007 by its Members, EPD OLP and EPD OLPGP (as amended by
the First Amendment dated as of February 1, 2007, the “Existing Agreement”).
     D. EPD OLP, EPD OLPGP, Enterprise Products Texas Operating L.P., a Delaware
limited partnership (“EP Texas”), and the Company entered into a Contribution,
Conveyance and Assumption Agreement dated as of January 23, 2007, but effective
February 1, 2007 (the “Asset Contribution Agreement”), pursuant to which (i) EP
Texas conveyed certain Mont Belvieu East and West assets to the Company as a
capital contribution, with the Company assuming certain liabilities in
connection therewith, (ii) EPD OLP contributed certain Mont Belvieu North assets
to the Company as a capital contribution in exchange for a continuation of its
respective membership interest after giving effect to the capital contributions,
and (iii) EP Texas distributed 1.0% its membership interest to EPD OLP and 99.0%
of its membership interest to EPD OLPGP, with the result that EPD OLP owned a
membership interest with a Sharing Ratio of 99.365% and EPD OLPGP owned a
membership interest with a Sharing Ratio of 0.635% after giving effect to such
transactions under the Asset Contribution Agreement.
     E. DEP OLP entered into that certain Contribution, Conveyance and
Assumption Agreement by and among DEP Holdings, LLC, Duncan Energy Partners L.P.
(“MLP”), DEP OLPGP, LLC and EPD OLP on the Effective Date (the “Contribution
Agreement”), pursuant to which (i) EPD OLP contributed 66% of its membership
interests in the Company (the “Interest”) to MLP for the consideration set forth
in the Contribution Agreement, and (ii) MLP contributed

 



--------------------------------------------------------------------------------



 



the Interest (including 0.001% on behalf of DEP OLPGP, LLC, a Delaware limited
liability company (“DEP OLPGP”)) to OLP as a capital contribution.
     F. EPD OLP and EPD OLPGP deem it advisable to amend and restate the
Existing Agreement in its entirety as set forth herein to reflect (i) the
contributions of the Interest from EPD OLP to MLP, and from MLP (including
0.001% on behalf of DEP OLPGP) to DEP OLP, and (ii) the admission of DEP OLP as
a Member of the Company.
ARTICLE 1
DEFINITIONS
     1.01 Definitions. Each capitalized term used herein shall have the meaning
given such term in Attachment I.
     1.02 Construction. Unless the context requires otherwise: (a) the gender
(or lack of gender) of all words used in this Agreement includes the masculine,
feminine and neuter; (b) references to Articles and Sections refer to Articles
and Sections of this Agreement; (c) references to Laws refer to such Laws as
they may be amended from time to time, and references to particular provisions
of a Law include any corresponding provisions of any succeeding Law;
(d) references to money refer to legal currency of the United States of America;
(e) “including” means “including without limitation” and is a term of
illustration and not of limitation; (f) all definitions set forth herein shall
be deemed applicable whether the words defined are used herein in the singular
or the plural; and (g) neither this Agreement nor any other agreement, document
or instrument referred to herein or executed and delivered in connection
herewith shall be construed against any Person as the principal draftsperson
hereof or thereof.
ARTICLE 2
ORGANIZATION
     2.01 Formation. The Company was originally organized as a Delaware limited
partnership by the filing of a Certificate of Limited Partnership on October 5,
2006 with the Secretary of State of the State of Delaware. The Company was
converted into a limited liability company by the filing of a Certificate of
Conversion (“Organizational Certificate”) on January 10, 2007 with the Secretary
of State of the State of Delaware under and pursuant to the Act.
     2.02 Name. The name of the Company is “Mont Belvieu Caverns, LLC” and all
Company business must be conducted in that name or such other names that comply
with Law as the Board of Directors may select.
     2.03 Registered Office; Registered Agent; Principal Office; Other Offices.
The registered office of the Company required by the Act to be maintained in the
State of Delaware shall be the office of the initial registered agent for
service of process named in the Organizational Certificate or such other office
(which need not be a place of business of the Company) as the Board of Directors
may designate in the manner provided by Law. The registered agent for service of
process of the Company in the State of Delaware shall be the initial registered
agent for service of process named in the Organizational Certificate or such
other Person or Persons as the Board of Directors may designate in the manner
provided by Law.

2



--------------------------------------------------------------------------------



 



The principal office of the Company in the United States shall be at such a
place as the Board of Directors may from time to time designate, which need not
be in the State of Delaware, and the Company shall maintain records there and
shall keep the street address of such principal office at the registered office
of the Company in the State of Delaware. The Company may have such other offices
as the Board of Directors may designate.
     2.04 Purpose. The purposes of the Company are the transaction of any or all
lawful business for which limited liability companies may be organized under the
Act.
     2.05 Term. The period of existence of the Company commenced on January 10,
2007 and shall end at such time as a Certificate of Cancellation is filed in
accordance with Section 13.02(c).
     2.06 No State-Law Partnership; Withdrawal. It is the intent that the
Company shall be a limited liability company formed under the Laws of the State
of Delaware and shall not be a partnership (including a limited partnership) or
joint venture, and that the Members not be a partner or joint venturer of any
other party for any purposes other than federal and state tax purposes, and this
Agreement may not be construed to suggest otherwise. A Member does not have the
right to Withdraw from the Company; provided, however, that a Member shall have
the power to Withdraw at any time in violation of this Agreement. If a Member
exercises such power in violation of this Agreement, (a) such Member shall be
liable to the Company and its Affiliates for all monetary damages suffered by
them as a result of such Withdrawal; and (b) such Member shall not have any
rights under Section 18.604 of the Act. In no event shall the Company have the
right, through specific performance or otherwise, to prevent a Member from
Withdrawing in violation of this Agreement.
ARTICLE 3
MATTERS RELATING TO MEMBERS
     3.01 Members.
          (a) EPD OLP and EPD OLPGP have previously been admitted as Members of
the Company.
          (b) DEP OLP is admitted as a Member of the Company as of the date of
this Agreement.
     3.02 Creation of Additional Membership Interest. The Company may issue
additional Membership Interests in the Company only in compliance with the
provisions in Article 5 of the Omnibus Agreement. The Company shall be bound by
the terms of such Omnibus Agreement.
     3.03 Liability to Third Parties. No Member or beneficial owner of any
Membership Interest shall be liable for the Liabilities of the Company.

3



--------------------------------------------------------------------------------



 



ARTICLE 4
CAPITAL CONTRIBUTIONS
     4.01 Initial Capital Contributions.
          (a) The amount of money and the fair market value (as of the date of
contribution) of any property (other than money) contributed to the Company by a
Member shall constitute a “Capital Contribution.” Any reference in this
Agreement to the Capital Contribution of a Member shall include a Capital
Contribution of its predecessors in interest.
          (b) EPD OLP is the assignee of its Membership Interests, and the
Member or its predecessor in interest has made certain Capital Contributions.
          (c) DEP OLP            is the assignee of its Membership Interests,
and the Member or its predecessor in interest has made certain Capital
Contributions.
     4.02 Net Measurement Loss Additional Capital Contributions. To the extent
the Board of Directors determines in its reasonable judgment that a Net
Measurement Loss exists as of the end of any month, EPD OLP shall make
additional Capital Contributions of cash in an amount equal to such Net
Measurement Loss. The Board of Directors shall provide written notice to EPD OLP
of the date such contributions are due, which date shall not be more than 10
Days following the date of such notice, and setting forth in reasonable detail
the determination of the amount of such Net Measurement Loss. The Sharing Ratios
of the Members shall not be adjusted as the result of additional Capital
Contributions, if any, in respect of any such Net Measurement Loss. In addition
to all other remedies available, including, without limitation, those provided
in the Act, a Member must pay the Company interest, at a rate comparable to the
rate the Company could obtain from third parties, on all Capital Contributions
that Member fails to make at or before the time required from the time required
until actual paid.
     4.03 Expansion Project Additional Capital Contributions.
          (a) The Company may require additional Capital Contributions to fund
Expansion Projects (“Expansion Cash Calls”). Except as otherwise provided in
this Section 4.03(b), any such required Capital Contributions for Expansion Cash
Calls shall be made by the Members in accordance with their Sharing Ratios.
          (b) The Board of Directors shall provide written notice to the Members
of the date contributions are due, which date shall be not less than 30 nor more
than 90 Days following the date of such notice, the aggregate amount of the
Capital Contribution required and each Member’s share thereof, and setting forth
in reasonable detail the proposed Expansion Project and Expansion Costs
associated therewith. Each Member shall advise the Board of Directors in writing
within 20 Days whether it elects to participate in such Expansion Project. Any
failure to respond within such 20 day period shall be deemed an election not to
participate in such Expansion Project.
          (c) If DEP OLP elects to participate (within 20 Days after notice of
such Expansion Cash Call), then (i) EPD OLP may make additional Capital
Contributions of cash in an amount up to the product of its Sharing Ratio and
the amount of such Expansion Cash Call,

4



--------------------------------------------------------------------------------



 



          (ii) DEP OLP shall make additional Capital Contributions of cash equal
to the excess of the Expansion Cash Call over amounts elected to be contributed
by EPD OLP under clause (i) immediately preceding, and (iii) the Sharing Ratios
of the Members shall immediately be adjusted as a result of such additional
Capital Contributions if the amounts elected to be contributed by EPD OLP are
less than the product of its Sharing Ratio and the amount of such Expansion Cash
Call.
          (d) If DEP OLP elects not to participate (within 20 Days after notice
of such Expansion Cash Call), then EPD OLP may make additional Capital
Contributions of cash in an amount equal to 100% of such Expansion Cash Call and
the Sharing Ratios of the Members shall be adjusted as a result of such
additional Capital Contributions on the date 90 Days after the applicable
Initial Commencement Date. Notwithstanding the foregoing, DEP OLP may
subsequently elect to participate in any Expansion Project by paying to EPD OLP,
within 90 Days following the applicable Initial Commencement Date, an amount
equal to the product of (i) the sum of (A) the amount of the Expansion Cash
Call, plus (B) the effective cost of capital to EPD OLP based on the weighted
average interest rate of EPD OLP incurred for borrowings during such period as
determined by the Board of Directors in its reasonable judgment, minus (C) any
amounts distributed to EPD OLP pursuant to the provisions of Section 5.02(b),
and (ii) the Sharing Ratio of DEP OLP. If DEP OLP makes a payment pursuant to
this Section 4.03, then (x) DEP OLP shall be deemed to make a cash Capital
Contribution to the Company in an amount equal to such payment, (y) the Company
shall be deemed to make a cash distribution to EPD OLP in an amount equal to
such payment, and (z) the Sharing Ratios of the Members shall not be adjusted as
the result of any additional Capital Contributions for such Expansion Capital
Call.
     4.04 Loans. If the Company does not have sufficient cash to pay its
obligations, any Member that may agree to do so may, upon approval by the Board
of Directors, advance all or part of the needed funds for such obligation to or
on behalf of the Company. An advance described in this Section 4.04 constitutes
a loan from the Member to the Company, shall bear interest at a rate comparable
to the rate the Company could obtain from third parties, from the date of the
advance until the date of repayment, and is not a Capital Contribution.
     4.05 Return of Contributions. A Member is not entitled to the return of any
part of its Capital Contributions or to be paid interest in respect of its
Capital Contributions. An unrepaid Capital Contribution is not a liability of
the Company or of any Member. No Member will be required to contribute or to
lend any cash or property to the Company to enable the Company to return any
Member’s Capital Contributions.
     4.06 Capital Accounts. A capital account shall be established and
maintained for each Member. Each Member’s capital account (a) shall be increased
by (i) the amount of money contributed by that Member to the Company, (ii) the
fair market value of property contributed by that Member to the Company (net of
liabilities secured by the contributed property that the Company is considered
to assume or take subject to under section 752 of the Code), and
(iii) allocations to that Member of Company income and gain (or items of income
and gain), including income and gain exempt from tax and income and gain
described in Treas. Reg. § 1.704-1(b)(2)(iv)(g), but excluding income and gain
described in Treas. Reg. § 1.704-1(b)(4)(i), and (b) shall be decreased by
(i) the amount of money distributed to that Member by

5



--------------------------------------------------------------------------------



 



the Company, (ii) the fair market value of property distributed to that Member
by the Company (net of liabilities secured by the distributed property that the
Member is considered to assume or take subject to under section 752 of the
Code), (iii) allocations to that Member of expenditures of the Company described
in section 705(a)(2)(B) of the Code, and (iv) allocations of Company loss and
deduction (or items of loss and deduction), including loss and deduction
described in Treas. Reg. § 1.704-1(b)(2)(iv)(g), but excluding items described
in clause (b)(iii) above and loss or deduction described in Treas. Reg. §
1.704-1(b)(4)(i) or § 1.704-1(b)(4)(iii). The Members’ capital accounts also
shall be maintained and adjusted as permitted by the provisions of Treas. Reg. §
1.704-1(b)(2)(iv)(f) and as required by the other provisions of Treas. Reg. §§
1.704-1(b)(2)(iv) and 1.704-1(b)(4), including adjustments to reflect the
allocations to the Members of depreciation, depletion, amortization, and gain or
loss as computed for book purposes rather than the allocation of the
corresponding items as computed for tax purposes, as required by Treas. Reg. §
1.704-1(b)(2)(iv)(g). A Member that has more than one Membership Interest shall
have a single capital account that reflects all its Membership Interests,
regardless of the class of Membership Interests owned by that Member and
regardless of the time or manner in which those Membership Interests were
acquired.
ARTICLE 5
ALLOCATIONS AND DISTRIBUTIONS
     5.01 Allocations.
          (a) Except as otherwise set forth in Section 5.01(b), for purposes of
maintaining the capital accounts and in determining the rights of the Members
among themselves, all items of income, gain, loss, deduction, and credit of the
Company shall be allocated among the Members in accordance with their Sharing
Ratios.
          (b) The following special allocations shall be made prior to making
any allocations provided for in 5.01(a) above:
               (i) Minimum Gain Chargeback. Notwithstanding any other provision
hereof to the contrary, if there is a net decrease in Minimum Gain (as generally
defined under Treas. Reg. § 1.704-1 or § 1.704-2) for a taxable year (or if
there was a net decrease in Minimum Gain for a prior taxable year and the
Company did not have sufficient amounts of income and gain during prior years to
allocate among the Members under this subsection 5.01(b)(i), then items of
income and gain shall be allocated to each Member in an amount equal to such
Member’s share of the net decrease in such Minimum Gain (as determined pursuant
to Treas. Reg. § 1.704-2(g)(2)). It is the intent of the Members that any
allocation pursuant to this subsection 5.01(b)(i) shall constitute a “minimum
gain chargeback” under Treas. Reg. § 1.704-2(f) and shall be interpreted
consistently therewith.
               (ii) Member Nonrecourse Debt Minimum Gain Chargeback.
Notwithstanding any other provision of this Article 5, except subsection
5.01(b)(i), if there is a net decrease in Member Nonrecourse Debt Minimum Gain
(as generally defined under Treas. Reg. § 1.704-1 or § 1.704-2), during any
taxable year, any Member who has a share of the Member Nonrecourse Debt Minimum
Gain shall be allocated such amount of income and gain for such year (and
subsequent years, if necessary) determined in the manner required by Treas.

6



--------------------------------------------------------------------------------



 



Reg. § 1.704-2(i)(4) as is necessary to meet the requirements for a chargeback
of Member Nonrecourse Debt Minimum Gain.
               (iii) Qualified Income Offset. Except as provided in subsection
5.01(b)(i) and (ii) hereof, in the event any Member unexpectedly receives any
adjustments, allocations or distributions described in Treas. Reg.
Sections 1.704-1(b)(2)(i)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be specifically
allocated to such Member in an amount and manner sufficient to eliminate, to the
extent required by the Allocation Regulations, the deficit balance, if any, in
its adjusted capital account created by such adjustments, allocations or
distributions as quickly as possible.
               (iv) Gross Income Allocations. In the event any Member has a
deficit balance in its adjusted capital account at the end of any Company
taxable period, such Member shall be specially allocated items of Company gross
income and gain in the amount of such excess as quickly as possible; provided,
that an allocation pursuant to this subsection 5.01(b)(iv) shall be made only if
and to the extent that such Member would have a deficit balance in its adjusted
capital account after all other allocations provided in this Section 5.01 have
been tentatively made as if subsection 5.01(b)(iv) were not in the Agreement.
               (v) Company Nonrecourse Deductions. Company Nonrecourse
Deductions (as determined under Treas. Reg. Section 1.704-2(c)) for any fiscal
year shall be allocated among the Members in proportion to their Membership
Interests.
               (vi) Member Nonrecourse Deductions. Any Member Nonrecourse
Deductions (as defined under Treas. Reg. Section 1.704-2(i)(2)) shall be
allocated pursuant to Treas. Reg. Section 1.704-2(i) to the Member who bears the
economic risk of loss with respect to the partner nonrecourse debt to which it
is attributable.
               (vii) Code Section 754 Adjustment. To the extent an adjustment to
the adjusted tax basis of any Company asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to the Allocation Regulations, to be taken
into account in determining capital accounts, the amount of such adjustment to
the capital accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such item of gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their capital accounts
are required to be adjusted pursuant to the Allocation Regulations.
               (viii) Curative Allocation. The special allocations set forth in
subsections 5.01(b)(i)-(vi) (the “Regulatory Allocations”) are intended to
comply with the Allocation Regulations. Notwithstanding any other provisions of
this Section 5.01, the Regulatory Allocations shall be taken into account in
allocating items of income, gain, loss and deduction among the Members such
that, to the extent possible, the net amount of allocations of such items and
the Regulatory Allocations to each Member shall be equal to the net amount that
would have been allocated to each Member if the Regulatory Allocations had not
occurred.

7



--------------------------------------------------------------------------------



 



               (ix) Measurement Gains and Measurement Losses. All items of
Company income, gain, deduction or loss attributable to, or arising from,
Measurement Gains and Measurement Losses shall be allocated 100% to EPD OLP.
          (c) For federal income tax purposes, except as otherwise required by
the Code, the Allocation Regulations or the following sentence, each item of
Company income, gain, loss, deduction and credit shall be allocated among the
Members in the same manner as corresponding items are allocated in
Section 5.01(a). Notwithstanding any provisions contained herein to the
contrary, solely for federal income tax purposes, items of income, gain,
depreciation, gain or loss with respect to property contributed or deemed
contributed to the Company by a Member or whose value is adjusted pursuant to
the Allocation Regulations shall be allocated among the Members so as to take
into account the variation between the Company’s tax basis in such property and
its Carrying Value in the manner provided under section 704(c) of the Code and
Treas. Reg. § 1.704-3(d) (i.e. the “remedial method”).
     5.02 Distributions.
          (a) At least once each month prior to commencement of winding up under
Section 13.01, the Board of Directors shall determine in its reasonable judgment
to what extent (if any) the Company’s cash on hand exceeds its current and
anticipated needs, including, without limitation, for operating expenses, debt
service, acquisitions, and a reasonable contingency reserve. Except as otherwise
set forth in Section 4.02 or this Section 5.02, if such an excess exists, the
Board of Directors shall cause the Company to distribute to the Members, in
accordance with their Sharing Ratios, an amount in cash equal to that excess.
          (b) If DEP OLP elects not to participate in Expansion Cash Calls in
accordance with Section 4.03(d), then for the period beginning on the Initial
Commencement Date and ending on the earlier of the date 90 Days following the
Initial Commencement Date or the date DEP OLP makes a payment to EPD OLP in
accordance with Section 4.03(d), the Board of Directors shall cause the Company
to distribute 100% of the Company’s cash on hand attributable to the applicable
Expansion Project to EPD OLP.
          (c) Within 45 Days following the end of any fiscal quarter, the Board
of Directors shall cause the Company to distribute to EPD OLP an amount in cash
equal to the Net Measurement Gain, if any, for such period.
          (d) From time to time the Board of Directors also may cause property
of the Company other than cash to be distributed to the Members, which
distribution must be made in accordance with their Sharing Ratios and may be
made subject to existing liabilities and obligations. Immediately prior to such
a distribution, the capital accounts of the Members shall be adjusted as
provided in Treas. Reg. § 1.704-1(b)(2)(iv)(f).
ARTICLE 6
RIGHTS AND OBLIGATIONS OF MEMBERS
     6.01 Limitation of Members’ Responsibility, Liability. The Members shall
not perform any act on behalf of the Company, incur any expense, obligation or
indebtedness of any nature on behalf of the Company, or in any manner
participate in the management of the

8



--------------------------------------------------------------------------------



 



Company, except as specifically contemplated hereunder. No Member shall be
liable under a judgment, decree or order of a court, or in any other manner,
except as agreed to by any such Member, for the indebtedness or any other
obligations or liabilities of the Company or liable, responsible or accountable
in damages to the Company or its Members for breach of fiduciary duty as a
Member, for any acts performed within the scope of the authority conferred on it
by this Agreement, or for its failure or refusal to perform any acts except
those expressly required by or pursuant to the terms of this Agreement, or for
any debt or loss in connection with the affairs of the Company, except as
required by the Delaware Act.
     6.02 Return of Distributions. In accordance with Section 18-607 of the
Delaware Act, a Member will be obligated to return any distribution from the
Company only as provided by applicable law.
     6.03 Priority and Return of Capital. Except as may be provided in this
Agreement, no Member shall have priority over any other Member, either as to the
return of Capital Contributions or as to profits, losses or distributions;
provided that this Section shall not apply to loans (as distinguished from
Capital Contributions) that a Member has made to the Company.
     6.04 Competition. Except as otherwise expressly provided in this Agreement,
each Member may engage in or possess an interest in any other business venture
or ventures, including any activity that is competitive with the Company without
offering any such opportunity to the Company, and neither the Company nor the
other Member shall have any rights in or to such venture or ventures or activity
or the income or profits derived therefrom.
     6.05 Admission of Additional Members. The Company shall not admit
additional Members without the prior written consent of all of the Members.
     6.06 Resignation. Without the prior approval of all other Members, no
Member may resign from the Company.
     6.07 Indemnification. To the extent permitted by law, the Company shall (to
the extent of the assets of the Company) indemnify, defend and hold harmless
each Member and each officer, employee and director of such Member from and
against all losses, expenses, claims or liabilities, including reasonable
attorneys’ fees and disbursements, arising out of or in connection with the
indebtedness or any other obligation or liabilities of the Company, other than
losses, expenses, claims or liabilities of such indemnified Member which result
from a violation in any material respect of any of the provisions of this
Agreement or fraud, willful misconduct, gross negligence or misappropriation of
funds. The foregoing indemnity expressly includes an indemnity with respect to
the negligence (excluding the gross negligence) of a Member.
ARTICLE 7
MEETINGS OF MEMBERS
     7.01 Meetings. Meetings of the Members, for any purpose or purposes, unless
otherwise prescribed by law, may be called by the Chairman of the Board of
Directors or the President of the Company or by any Member. The chairperson at
any meeting shall be designated by the Chairman of the Board of Directors or the
President of the Company.

9



--------------------------------------------------------------------------------



 



     7.02 Place of Meetings. Meetings of the Members shall be held at the
principal place of business of the Company or at such other place as may be
designated by the Chairman of the Board of Directors or the President of the
Company.
     7.03 Notice of Meetings. Except as provided in Section 7.04, written notice
stating the place, day and hour of the meeting and the purpose or purposes for
which the meeting is called shall be sent not less than five days before the
date of the meeting, either personally, by facsimile or by mail, by or at the
direction of the person calling the meeting, to each Member.
     7.04 Meeting of All Members. If all of the Members shall meet at any time
and place and consent to the holding of a meeting at such time and place, such
meeting shall be valid without call or notice, and at such meeting any lawful
action may be taken.
     7.05 Action by Members Without a Meeting. Action required or permitted to
be taken at a meeting of Members may be taken without a meeting if the action is
evidenced by one or more written consents describing the action taken, signed by
all Members and delivered to the Secretary or any Assistant Secretary of the
Company for inclusion in the minutes or for filing with the Company records.
Action taken under this Section is effective when all Members have signed the
consent, unless the consent specifies a different effective date.
     7.06 Waiver of Notice. When any notice is required to be given to any
Member, a waiver thereof in writing signed by the Person entitled to such
notice, whether before, at or after the time stated therein, shall be equivalent
to the giving of such notice.
     7.07 Delegation to Board. Except as may be otherwise specifically provided
in this Agreement or the Delaware Act, the Members agree that they shall act
solely through the mechanisms provided herein relating to the appointment and
authority of the Board of Directors.
ARTICLE 8
MANAGEMENT
     8.01 Management by Board of Directors.
          (a) Generally. Subject to any powers reserved to the Members under
this Agreement, the business and affairs of the Company shall be fully vested
in, and managed by, a Board of Directors (the “Board”) and subject to the
discretion of the Board, officers elected pursuant to this Article 8. The
Directors and officers shall collectively constitute “managers” of the Company
within the meaning of the Act. Except as otherwise provided in this Agreement,
the authority and functions of the Board, on the one hand, and of the officers,
on the other hand, shall be identical to the authority and functions of the
board of directors and officers, respectively, of a corporation organized under
the General Corporation Law of the State of Delaware. The officers shall be
vested with such powers and duties as are set forth in this Article 8 and as are
specified by the Board. Accordingly, except as otherwise specifically provided
in this Agreement, the business and affairs of the Company shall be managed
under the direction of the Board, and the day-to-day activities of the Company
shall be conducted on the Company’s behalf by the officers who shall be agents
of the Company.

10



--------------------------------------------------------------------------------



 



          (b) Number; Qualification; Tenure. The number of Directors
constituting the initial Board of Directors shall be four. The number of
Directors constituting the Board of Directors may be increased or decreased from
time to time by resolution of the Members. Except as provided in Section 8.01(e)
hereof, Directors shall be elected by the Members holding a plurality of the
Member Interests, and each Director so elected shall hold office for the full
term to which he shall have been elected and until his successor is duly elected
and qualified, or until his earlier death, resignation or removal. Any Director
may resign at any time upon notice to the Company. A Director need not be a
Member of the Company or a resident of the State of Delaware.
          (c) Regular Meetings. Regular quarterly and annual meetings of the
Board shall be held at such time and place as shall be designated from time to
time by resolution of the Board. Notice of such regular quarterly and annual
meetings shall not be required.
          (d) Special Meetings. Special meetings of the Board of Directors may
be held at any time, whenever called by the Chairman of the Board of Directors,
the President of the Company or a majority of Directors then in office, at such
place or places within or without the State of Delaware as may be stated in the
notice of the meeting. Notice of the time and place of a special meeting must be
given by the person or persons calling such meeting at least twenty-four (24)
hours, before the special meeting. The attendance of a Director at any meeting
shall constitute a waiver of notice of such meeting, except where a Director
attends a meeting for the sole purpose of objecting to the transaction of any
business because the meeting is not lawfully called or convened. Neither the
business to be transacted at, nor the purpose of, any special meeting of the
Board of Directors need be specified in the notice or waiver of notice of such
meeting.
          (e) Term; Resignation; Vacancies; Removal. Each Director shall hold
office until his successor is appointed and qualified or until his earlier
resignation or removal. Any Director may resign at any time upon written notice
to the Board, the Chairman of the Board, to the Chief Executive Officer or to
any other Officer. Such resignation shall take effect at the time specified
therein, and unless otherwise specified therein no acceptance of such
resignation shall be necessary to make it effective. Vacancies and newly created
directorships resulting from any increase in the authorized number of Directors
or from any other cause shall be filled by an affirmative vote of a majority of
the remaining Directors then in office, though less than a quorum, or by a sole
remaining Director, and each Director so elected shall hold office for the
remainder of the full term in which the new directorship was created or the
vacancy occurred and until such Director’s successor is duly elected and
qualified, or until his earlier death, resignation or removal. Any Director may
be removed, with or without cause, by a majority of the Members at any time, and
the vacancy in the Board caused by any such removal shall be filled by a
majority of the Members.
          (f) Quorum; Required Vote for Action. Except as may be otherwise
specifically provided by law or this Agreement, at all meetings of the Board of
Directors a majority of the whole Board of Directors shall constitute a quorum
for the transaction of business. The vote of a majority of the Directors present
at any meeting of the Board of Directors at which there is a quorum shall be the
act of the Board of Directors. If a quorum shall not be present at any meeting
of the Board of Directors, the Directors present thereat may

11



--------------------------------------------------------------------------------



 




adjourn the meeting from time to time, without notice other than announcement at
the meeting, until a quorum shall be present.
          (g) Committees. The Board of Directors may, by resolution passed by a
majority of the whole Board of Directors, designate one or more committees, each
committee to consist of one or more of the Directors of the Company. The Board
of Directors may designate one or more Directors as alternate members of any
committee, who may replace any absent or disqualified member at any meeting of
the committee. In the absence or disqualification of a member of a committee,
and in the absence of a designation by the Board of Directors of an alternate
member to replace the absent or disqualified member, the member or members
thereof present at any meeting and not disqualified from voting, whether or not
he, she or they constitute a quorum, may unanimously appoint another member of
the Board of Directors to act at the meeting in place of any absent or
disqualified member. Any committee, to the extent provided in the resolution of
the Board of Directors establishing such committee, shall have and may exercise
all the powers and authority of the Board of Directors in the management of the
business and affairs of the Company, and may authorize the seal of the Company
to be affixed to all papers which may require it. Each committee shall keep
regular minutes and report to the Board of Directors when required.
     The designation of any such committee and the delegation thereto of
authority shall not operate to relieve the Board of Directors, or any member
thereof, of any responsibility imposed upon it or him by law, nor shall such
committee function where action of the Board of Directors is required under
applicable law. The Board of Directors shall have the power at any time to
change the membership of any such committee and to fill vacancies in it. A
majority of the members of any such committee shall constitute a quorum. Each
such committee may elect a chairman and appoint such subcommittees and
assistants as it may deem necessary. Except as otherwise provided by the Board
of Directors, meetings of any committee shall be conducted in the same manner as
the Board of Directors conducts its business pursuant to this Agreement, as the
same shall from time to time be amended. Any member of any such committee
elected or appointed by the Board of Directors may be removed by the Board of
Directors whenever in its judgment the best interests of the Company will be
served thereby, but such removal shall be without prejudice to the contract
rights, if any, of the person so removed. Election or appointment of a member of
a committee shall not of itself create contract rights.
     8.02 Officers.
          (a) Generally. The officers of the Company shall be appointed by the
Board of Directors. Unless provided otherwise by resolution of the Board of
Directors, the Officers shall have the titles, power, authority and duties
described below in this Section 8.02.
          (b) Titles and Number. The Officers of the Company shall be the
Chairman of the Board (unless the Board of Directors provides otherwise), the
Chief Executive Officer, the President, any and all Vice Presidents (including
any Vice Presidents who may be designated as Executive Vice President or Senior
Vice President), the Secretary, the Chief Financial Officer, any Treasurer and
any and all Assistant Secretaries and Assistant Treasurers and the General
Counsel. There shall be appointed from time to time such Vice Presidents,

12



--------------------------------------------------------------------------------



 




Secretaries, Assistant Secretaries, Treasurers and Assistant Treasurers as the
Board of Directors may desire. Any person may hold more than one office.
          (c) Appointment and Term of Office. The Officers shall be appointed by
the Board of Directors at such time and for such term as the Board of Directors
shall determine. Any Officer may be removed, with or without cause, only by the
Board of Directors. Vacancies in any office may be filled only by the Board of
Directors.
          (d) Chairman of the Board. The Chairman of the Board shall preside at
all meetings of the Board of Directors and he shall be a non-executive unless
and until other executive powers and duties are assigned to him from time to
time by the Board of Directors.
          (e) Chief Executive Officer. Subject to the limitations imposed by
this Agreement, any employment agreement, any employee plan or any determination
of the Board of Directors, the Chief Executive Officer, subject to the direction
of the Board of Directors, shall be the chief executive officer of the Company
and shall be responsible for the management and direction of the day-to-day
business and affairs of the Company, its other Officers, employees and agents,
shall supervise generally the affairs of the Company and shall have full
authority to execute all documents and take all actions that the Company may
legally take. In the absence of the Chairman of the Board, the Chief Executive
Officer shall preside at all meetings (should he be a director) of the Board of
Directors. The Chief Executive Officer shall exercise such other powers and
perform such other duties as may be assigned to him by this Agreement or the
Board of Directors, including any duties and powers stated in any employment
agreement approved by the Board of Directors.
          (f) President. Subject to the limitations imposed by this Agreement,
any employment agreement, any employee plan or any determination of the Board of
Directors, the President, subject to the direction of the Board of Directors,
shall be the chief executive officer of the Company in the absence of a Chief
Executive Officer and shall be responsible for the management and direction of
the day-to-day business and affairs of the Company, its other Officers,
employees and agents, shall supervise generally the affairs of the Company and
shall have full authority to execute all documents and take all actions that the
Company may legally take. The President shall preside at all meetings of the
Members and, in the absence of the Chairman of the Board and a Chief Executive
Officer, the President shall preside at all meetings (should he be a director)
of the Board of Directors. The President shall exercise such other powers and
perform such other duties as may be assigned to him by this Agreement or the
Board of Directors, including any duties and powers stated in any employment
agreement approved by the Board of Directors.
          (g) Vice Presidents. In the absence of a Chief Executive Officer and
the President, each Vice President (including any Vice Presidents designated as
Executive Vice President or Senior Vice President) appointed by the Board of
Directors shall have all of the powers and duties conferred upon the President,
including the same power as the President to execute documents on behalf of the
Company. Each such Vice President shall perform such other duties and may
exercise such other powers as may from time to time be assigned to him by the
Board of Directors or the President.

13



--------------------------------------------------------------------------------



 



          (h) Secretary and Assistant Secretaries. The Secretary shall record or
cause to be recorded in books provided for that purpose the minutes of the
meetings or actions of the Board of Directors, shall see that all notices are
duly given in accordance with the provisions of this Agreement and as required
by law, shall be custodian of all records (other than financial), shall see that
the books, reports, statements, certificates and all other documents and records
required by law are properly kept and filed, and, in general, shall perform all
duties incident to the office of Secretary and such other duties as may, from
time to time, be assigned to him by this Agreement, the Board of Directors or
the President. The Assistant Secretaries shall exercise the powers of the
Secretary during that Officer’s absence or inability or refusal to act.
          (i) Chief Financial Officer. The Chief Financial Officer shall keep
and maintain, or cause to be kept and maintained, adequate and correct books and
records of account of the Company. He shall receive and deposit all moneys and
other valuables belonging to the Company in the name and to the credit of the
Company and shall disburse the same and only in such manner as the Board of
Directors or the appropriate Officer of the Company may from time to time
determine. He shall render to the Board of Directors and the Chief Executive
Officer, whenever any of them request it, an account of all his transactions as
Chief Financial Officer and of the financial condition of the Company, and shall
perform such further duties as the Board of Directors or the Chief Executive
Officer may require. The Chief Financial Officer shall have the same power as
the Chief Executive Officer to execute documents on behalf of the Company.
          (j) Treasurer and Assistant Treasurers. The Treasurer shall have such
duties as may be specified by the Chief Financial Officer in the performance of
his duties. The Assistant Treasurers shall exercise the power of the Treasurer
during that Officer’s absence or inability or refusal to act. Each of the
Assistant Treasurers shall possess the same power as the Treasurer to sign all
certificates, contracts, obligations and other instruments of the Company. If no
Treasurer or Assistant Treasurer is appointed and serving or in the absence of
the appointed Treasurer and Assistant Treasurer, the Senior Vice President, or
such other Officer as the Board of Directors shall select, shall have the powers
and duties conferred upon the Treasurer.
          (k) General Counsel. The General Counsel subject to the discretion of
the Board of Directors, shall be responsible for the management and direction of
the day-to-day legal affairs of the Company. The General Counsel shall perform
such other duties and may exercise such other powers as may from time to time be
assigned to him by the Board of Directors or the President.
          (l) Powers of Attorney. The Company may grant powers of attorney or
other authority as appropriate to establish and evidence the authority of the
Officers and other persons.
          (m) Delegation of Authority. Unless otherwise provided by resolution
of the Board of Directors, no Officer shall have the power or authority to
delegate to any person such Officer’s rights and powers as an Officer to manage
the business and affairs of the Company.

14



--------------------------------------------------------------------------------



 



          (n) Officers. The Board of Directors shall appoint Officers of the
Company to serve from the date of such appointment until the death, resignation
or removal by the Board of Directors with or without cause of such officer.
     8.03 Duties of Officers and Directors. Except as otherwise specifically
provided in this Agreement, the duties and obligations owed to the Company and
to the Board of Directors by the Officers of the Company and by members of the
Board of Directors of the Company shall be the same as the respective duties and
obligations owed to a corporation organized under the Delaware General
Corporation Law by its officers and directors, respectively.
     8.04 Compensation. The members of the Board of Directors who are neither
Officers nor employees of the Company shall be entitled to compensation as
directors and committee members as approved by the Board and shall be reimbursed
for out-of-pocket expenses incurred in connection with attending meetings of the
Board of Directors or committees thereof.
     8.05 Indemnification.
          (a) To the fullest extent permitted by Law but subject to the
limitations expressly provided in this Agreement, each Indemnitee (as defined
below) shall be indemnified and held harmless by the Company from and against
any and all losses, claims, damages, liabilities (joint or several), expenses
(including reasonable legal fees and expenses), judgments, fines, penalties,
interest, settlements and other amounts arising from any and all claims,
demands, actions, suits or proceedings, whether civil, criminal, administrative
or investigative, in which any such person may be involved, or is threatened to
be involved, as a party or otherwise, by reason of such person’s status as (i) a
present or former member of the Board of Directors or any committee thereof,
(ii) a present or former Member, (iii) a present or former Officer, or (iv) a
Person serving at the request of the Company in another entity in a similar
capacity as that referred to in the immediately preceding clauses (i) or (iii),
provided, that the Person described in the immediately preceding clauses (i),
(ii), (iii) or (iv) (“Indemnitee”) shall not be indemnified and held harmless if
there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Section 8.05, the
Indemnitee acted in bad faith or engaged in fraud, willful misconduct or, in the
case of a criminal matter, acted with knowledge that the Indemnitee’s conduct
was unlawful. Any indemnification pursuant to this Section 8.05 shall be made
only out of the assets of the Company.
          (b) To the fullest extent permitted by law, expenses (including
reasonable legal fees and expenses) incurred by an Indemnitee who is indemnified
pursuant to Section 8.05(a) in defending any claim, demand, action, suit or
proceeding shall, from time to time, be advanced by the Company prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Company of an undertaking by or on behalf of the Indemnitee to repay such
amount if it shall be determined that the Indemnitee is not entitled to be
indemnified as authorized in this Section 8.05.
          (c) The indemnification provided by this Section 8.05 shall be in
addition to any other rights to which an Indemnitee may be entitled under any
agreement, as a matter of

15



--------------------------------------------------------------------------------



 




law or otherwise, both as to actions in the Indemnitee’s capacity as an
Indemnitee and as to actions in any other capacity, and shall continue as to an
Indemnitee who has ceased to serve in such capacity.
          (d) The Company may purchase and maintain insurance, on behalf of the
members of the Board of Directors, the Officers and such other persons as the
Board of Directors shall determine, against any liability that may be asserted
against or expense that may be incurred by such person in connection with the
Company’s activities, regardless of whether the Company would have the power to
indemnify such person against such liability under the provisions of this
Agreement.
          (e) For purposes of this Section 8.05, the Company shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of such Indemnitee’s duties to the
Company also imposes duties on, or otherwise involves services by, the
Indemnitee to the plan or participants or beneficiaries of the plan; excise
taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute “fines” within the meaning of
Section 8.05(a); and action taken or omitted by the Indemnitee with respect to
an employee benefit plan in the performance of such Indemnitee’s duties for a
purpose reasonably believed by such Indemnitee to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is in, or not opposed to, the best interests of the Company.
          (f) In no event may an Indemnitee subject any Members of the Company
to personal liability by reason of the indemnification provisions of this
Agreement.
          (g) An Indemnitee shall not be denied indemnification in whole or in
part under this Section 8.05 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
          (h) The provisions of this Section 8.05 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
          (i) No amendment, modification or repeal of this Section 8.05 or any
provision hereof shall in any manner terminate, reduce or impair either the
right of any past, present or future Indemnitee to be indemnified by the Company
or the obligation of the Company to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 8.05 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted, and such Person became an Indemnitee hereunder prior to such
amendment, modification or repeal.
          (j) THE PROVISIONS OF THE INDEMNIFICATION PROVIDED IN THIS SECTION
8.05 ARE INTENDED BY THE PARTIES TO APPLY EVEN IF SUCH PROVISIONS HAVE THE
EFFECT OF EXCULPATING THE INDEMNITEE FROM

16



--------------------------------------------------------------------------------



 




LEGAL RESPONSIBILITY FOR THE CONSEQUENCES OF SUCH PERSON’S NEGLIGENCE, FAULT OR
OTHER CONDUCT.
     8.06 Liability of Indemnitees.
          (a) Notwithstanding anything to the contrary set forth in this
Agreement, no Indemnitee shall be liable for monetary damages to the Company,
the Members or any other Person for losses sustained or liabilities incurred as
a result of any act or omission of an Indemnitee unless there has been a final
and non-appealable judgment entered in a court of competent jurisdiction
determining that, in respect of the matter in question, the Indemnitee acted in
bad faith or engaged in fraud, willful misconduct or, in the case of a criminal
matter, acted with knowledge that the Indemnitee’s conduct was criminal.
          (b) Subject to its obligations and duties as set forth in this
Article 8, the Board of Directors and any committee thereof may exercise any of
the powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through the Company’s Officers or
agents, and neither the Board of Directors nor any committee thereof shall be
responsible for any misconduct or negligence on the part of any such Officer or
agent appointed by the Board of Directors or any committee thereof in good
faith.
          (c) Any amendment, modification or repeal of this Section 8.06 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on liability under this Section 8.06 as in effect immediately prior
to such amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may be asserted.
ARTICLE 9
ACCOUNTING METHOD, PERIOD, RECORDS AND REPORTS
     9.01 Accounting Method. The books and records of account of the Company
shall be maintained in accordance with the accrual method of accounting.
     9.02 Accounting Period. The Company’s accounting period shall be the Fiscal
Year.
     9.03 Records, Audits and Reports. At the expense of the Company, the Board
of Directors shall maintain books and records of account of all operations and
expenditures of the Company.
     9.04 Inspection. The books and records of account of the Company shall be
maintained at the principal place of business of the Company or such other
location as shall be determined by the Board of Directors and shall be open to
inspection by the Members at all reasonable times during any business day.

17



--------------------------------------------------------------------------------



 



ARTICLE 10
TAX MATTERS
     10.01 Tax Returns. The Board shall cause to be prepared and filed all
necessary federal and state income tax returns for the Company, including making
the elections described in Section 10.02. Each Member shall furnish to the Board
all pertinent information in its possession relating to Company operations that
is necessary to enable the Company’s income tax returns to be prepared and
filed.
     10.02 Tax Elections. The Company shall make the following elections on the
appropriate tax returns:
          (a) to adopt a fiscal year ending on December 31 of each year;
          (b) to adopt the accrual method of accounting and to keep the
Company’s books and records on the income-tax method;
          (c) to adjust the basis of Company properties pursuant to section 754
of the Code; and
          (d) any other election the Board may deem appropriate and in the best
interests of the Members.
Neither the Company nor any Member may make an election for the Company to be
excluded from the application of the provisions of subchapter K of chapter 1 of
subtitle A of the Code or any similar provisions of applicable state law.
     10.03 Tax Matters Partner. DEP OLP shall be the “tax matters partner” of
the Company pursuant to section 6231(a)(7) of the Code. Tax matters partner
shall take such action as may be necessary to cause each Member to become a
“notice partner” within the meaning of section 6223 of the Code. The tax matters
partner shall inform each Member of all significant matters that may come to its
attention in its capacity as tax matters partner by giving notice on or before
the fifth Business Day after becoming aware of the matter and, within that time,
shall forward to each Member copies of all significant written communications it
may receive in that capacity.
ARTICLE 11
RESTRICTIONS ON TRANSFERABILITY
     11.01 Transfer Restrictions. Except as set forth in Article 4 of the
Omnibus Agreement, no Member shall be permitted to sell, assign, transfer or
otherwise dispose of, or mortgage, hypothecate or otherwise encumber, or permit
or suffer any encumbrance of, all or any portion of its Member Interest without
the prior written consent of all other Members (which consent may be withheld in
the sole discretion of such Members).

18



--------------------------------------------------------------------------------



 



ARTICLE 12
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
     12.01 Maintenance of Books.
          (a) The Board of Directors shall keep or cause to be kept at the
principal office of the Company or at such other location approved by the Board
of Directors complete and accurate books and records of the Company, supporting
documentation of the transactions with respect to the conduct of the Company’s
business and minutes of the proceedings of the Board of Directors and any other
books and records that are required to be maintained by applicable Law.
          (b) The books of account of the Company shall be maintained on the
basis of a fiscal year that is the calendar year and on an accrual basis in
accordance with generally accepted accounting principles, consistently applied,
except that the capital accounts of the Members shall be maintained in
accordance with Section 4.06.
     12.02 Reports. The Board of Directors shall cause to be prepared and
delivered to each Member such reports, forecasts, studies, budgets and other
information as the Members may reasonably request from time to time.
     12.03 Bank Accounts. Funds of the Company shall be deposited in such banks
or other depositories as shall be designated from time to time by the Board of
Directors. All withdrawals from any such depository shall be made only as
authorized by the Board of Directors and shall be made only by check, wire
transfer, debit memorandum or other written instruction.
     12.04 Tax Statements. The Company shall use reasonable efforts to furnish,
within 90 Days of the close of each taxable year of the Company, estimated tax
information reasonably required by the Members for federal and state income tax
reporting purposes.
ARTICLE 13
DISSOLUTION, WINDING-UP AND TERMINATION
     13.01 Dissolution.
          (a) The Company shall dissolve and its affairs shall be wound up on
the first to occur of the following events (each a “Dissolution Event”):
               (i) the unanimous consent of the Members in writing;
               (ii) the entry of a decree of judicial dissolution of the Company
under Section 18-802 of the Act;
               (iii) at any time there are no Members of the Company, unless the
Company is continued in accordance with the Act or this Agreement.
          (b) No other event shall cause a dissolution of the Company.

19



--------------------------------------------------------------------------------



 



          (c) Upon the occurrence of any event that causes there to be no
Members of the Company, to the fullest extent permitted by law, the personal
representative of the last remaining Member is hereby authorized to, and shall,
within 90 days after the occurrence of the event that terminated the continued
membership of such Member in the Company, agree in writing (i) to continue the
Company and (ii) to the admission of the personal representative or its nominee
or designee, as the case may be, as a substitute Member of the Company,
effective as of the occurrence of the event that terminated the continued
membership of such Member in the Company.
          (d) Notwithstanding any other provision of this Agreement, the
Bankruptcy of a Member shall not cause such Member to cease to be a member of
the Company and, upon the occurrence of such an event, the Company shall
continue without dissolution.
     13.02 Winding-Up and Termination.
          (a) On the occurrence of a Dissolution Event, the Board of Directors
shall select one or more Persons to act as liquidator. The liquidator shall
proceed diligently to wind up the affairs of the Company and make final
distributions as provided herein and in the Act. The costs of winding up shall
be borne as a Company expense. Until final distribution, the liquidator shall
continue to operate the Company properties with all of the power and authority
of the Board of Directors. The steps to be accomplished by the liquidator are as
follows:
               (i) as promptly as possible after dissolution and again after
final winding up, the liquidator shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities, and operations through the last calendar day of the month in which
the dissolution occurs or the final winding up is completed, as applicable;
               (ii) the liquidator shall discharge from Company funds all of the
debts, liabilities and obligations of the Company or otherwise make adequate
provision for payment and discharge thereof (including the establishment of a
cash escrow fund for contingent liabilities in such amount and for such term as
the liquidator may reasonably determine); and
               (iii) all remaining assets of the Company shall be distributed to
the Members as follows:
                    (A) the liquidator may sell any or all Company property,
including to Members, and any resulting gain or loss from each sale shall be
computed and allocated to the capital accounts of the Members;
                    (B) with respect to all Company property that has not been
sold, the fair market value of that property shall be determined and the capital
accounts of the Members shall be adjusted to reflect the manner in which the
unrealized income, gain, loss, and deduction inherent in property that has not
been reflected in the capital accounts previously would be allocated among the
Members if there were a taxable disposition of that property for the fair market
value of that property on the date of distribution; and

20



--------------------------------------------------------------------------------



 



                    (C) Company property shall be distributed among the Members
in accordance with the positive capital account balances of the Members, as
determined after taking into account all capital account adjustments for the
taxable year of the Company during which the liquidation of the Company occurs
(other than those made by reason of this clause (iii)); and those distributions
shall be made by the end of the taxable year of the Company during which the
liquidation of the Company occurs (or, if later, 90 days after the date of the
liquidation).
          (b) The distribution of cash or property to a Member in accordance
with the provisions of this Section 13.02 constitutes a complete return to the
Member of its Capital Contributions and a complete distribution to the Member of
its share of all the Company’s property and constitutes a compromise to which
all Members have consented within the meaning of Section 18-502(b) of the Act.
No Member shall be required to make any Capital Contribution to the Company to
enable the Company to make the distributions described in this Section 13.02.
          (c) On completion of such final distribution, the liquidator shall
file a Certificate of Cancellation with the Secretary of State of the State of
Delaware and take such other actions as may be necessary to terminate the
existence of the Company.
ARTICLE 14
MERGER
     14.01 Authority. The Company may merge or consolidate with one or more
limited liability companies, corporations, business trusts or associations, real
estate investment trusts, common law trusts or unincorporated businesses,
including a general partnership or limited partnership, formed under the laws of
the State of Delaware or any other jurisdiction, pursuant to a written agreement
of merger or consolidation (“Merger Agreement”) in accordance with this
Article 14.
     14.02 Procedure for Merger or Consolidation. The merger or consolidation of
the Company pursuant to this Article 14 requires the prior approval of a
majority the Board of Directors and compliance with Section 14.03. Upon such
approval, the Merger Agreement shall set forth:
          (a) The names and jurisdictions of formation or organization of each
of the business entities proposing to merge or consolidate;
          (b) The name and jurisdiction of formation or organization of the
business entity that is to survive the proposed merger or consolidation
(“Surviving Business Entity”);
          (c) The terms and conditions of the proposed merger or consolidation;
          (d) The manner and basis of exchanging or converting the equity
securities of each constituent business entity for, or into, cash, property or
general or limited partnership or limited liability company interests, rights,
securities or obligations of the Surviving Business Entity; and (i) if any
general or limited partnership or limited liability company interests, rights,
securities or obligations of any constituent business entity are not to be
exchanged or

21



--------------------------------------------------------------------------------



 




converted solely for, or into, cash, property or general or limited partnership
or limited liability company interests, rights, securities or obligations of the
Surviving Business Entity, the cash, property or general or limited partnership
or limited liability company interests, rights, securities or obligations of any
general or limited partnership, limited liability company, corporation, trust or
other entity (other than the Surviving Business Entity) which the holders of
such interests, rights, securities or obligations of the constituent business
entity are to receive in exchange for, or upon conversion of, their interests,
rights, securities or obligations and (ii) in the case of securities represented
by certificates, upon the surrender of such certificates, which cash, property
or general or limited partnership or limited liability company interests,
rights, securities or obligations of the Surviving Business Entity or any
general or limited partnership, limited liability company, corporation, trust or
other entity (other than the Surviving Business Entity), or evidences thereof,
are to be delivered;
          (e) A statement of any changes in the constituent documents or the
adoption of new constituent documents (the articles or certificate of
incorporation, articles of trust, declaration of trust, certificate or agreement
of limited partnership or limited liability company or other similar charter or
governing document) of the Surviving Business Entity to be effected by such
merger or consolidation;
          (f) The effective time of the merger or consolidation, which may be
the date of the filing of the certificate of merger pursuant to Section 14.04 or
a later date specified in or determinable in accordance with the Merger
Agreement (provided, that if the effective time of the merger or consolidation
is to be later than the date of the filing of the certificate of merger or
consolidation, the effective time shall be fixed no later than the time of the
filing of the certificate of merger or consolidation and stated therein); and
          (g) Such other provisions with respect to the proposed merger or
consolidation as are deemed necessary or appropriate by the Board of Directors.
     14.03 Approval by Members of Merger or Consolidation.
          (a) The Board of Directors, upon its approval of the Merger Agreement,
shall direct that the Merger Agreement be submitted to a vote of the Members,
whether at a meeting or by written consent. A copy or a summary of the Merger
Agreement shall be included in or enclosed with the notice of a meeting or the
written consent.
          (b) After approval by vote or consent of the Members, and at any time
prior to the filing of the certificate of merger or consolidation pursuant to
Section 14.04, the merger or consolidation may be abandoned pursuant to
provisions therefor, if any, set forth in the Merger Agreement.
     14.04 Certificate of Merger or Consolidation. Upon the required approval by
the Board of Directors and the Members of a Merger Agreement, a certificate of
merger or consolidation shall be executed and filed with the Secretary of State
of the State of Delaware in conformity with the requirements of the Act.

22



--------------------------------------------------------------------------------



 



     14.05 Effect of Merger or Consolidation.
          (a) At the effective time of the certificate of merger or
consolidation:
               (i) all of the rights, privileges and powers of each of the
business entities that has merged or consolidated, and all property, real,
personal and mixed, and all debts due to any of those business entities and all
other things and causes of action belonging to each of those business entities
shall be vested in the Surviving Business Entity and after the merger or
consolidation shall be the property of the Surviving Business Entity to the
extent they were property of each constituent business entity;
               (ii) the title to any real property vested by deed or otherwise
in any of those constituent business entities shall not revert and is not in any
way impaired because of the merger or consolidation;
               (iii) all rights of creditors and all liens on or security
interest in property of any of those constituent business entities shall be
preserved unimpaired; and
               (iv) all debts, liabilities and duties of those constituent
business entities shall attach to the Surviving Business Entity, and may be
enforced against it to the same extent as if the debts, liabilities and duties
had been incurred or contracted by it.
          (b) A merger or consolidation effected pursuant to this Article 14
shall not (i) be deemed to result in a transfer or assignment of assets or
liabilities from one entity to another having occurred or (ii) require the
Company (if it is not the Surviving Business Entity) to wind up its affairs, pay
its liabilities or distribute its assets as required under Article 13 of this
Agreement or under the applicable provisions of the Act.
ARTICLE 15
GENERAL PROVISIONS
     15.01 Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or mail or by facsimile or other electronic
transmission and a notice, request or consent given under this Agreement is
effective on receipt by the Person to receive it; provided, however, that a
facsimile or other electronic transmission that is transmitted after the normal
business hours of the recipient shall be deemed effective on the next Business
Day. All notices, requests and consents to be sent to a Member must be sent to
or made at the addresses given for that Member as that Member may specify by
notice to the other Members. Any notice, request or consent to the Company must
be given to all of the Members. Whenever any notice is required to be given by
applicable Law, the Organizational Certificate or this Agreement, a written
waiver thereof, signed by the Person entitled to notice, whether before or after
the time stated therein, shall be deemed equivalent to the giving of such
notice. Whenever any notice is required to be given by Law, the Organizational
Certificate or this Agreement, a written waiver thereof, signed by the Person
entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to the giving of such notice.

23



--------------------------------------------------------------------------------



 



     15.02 Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement of the Members and their respective Affiliates relating to the subject
matter hereof and supersedes all prior contracts or agreements with respect to
such subject matter, whether oral or written.
     15.03 Effect of Waiver or Consent. Except as provided in this Agreement, a
waiver or consent, express or implied, to or of any breach or default by any
Person in the performance by that Person of its obligations with respect to the
Company is not a consent or waiver to or of any other breach or default in the
performance by that Person of the same or any other obligations of that Person
with respect to the Company. Except as provided in this Agreement, failure on
the part of a Person to complain of any act of any Person or to declare any
Person in default with respect to the Company, irrespective of how long that
failure continues, does not constitute a waiver by that Person of its rights
with respect to that default until the applicable statute-of-limitations period
has run.
     15.04 Amendment or Restatement. This Agreement may be amended or restated
only by a written instrument executed by all Members.
     15.05 Binding Effect. This Agreement is binding on and shall inure to the
benefit of the Members and their respective heirs, legal representatives,
successors and assigns.
     15.06 Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY AND SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. In the event
of a direct conflict between the provisions of this Agreement and (a) any
provision of the Organizational Certificate, or (b) any mandatory, non-waivable
provision of the Act, such provision of the Organizational Certificate or the
Act shall control. If any provision of the Act provides that it may be varied or
superseded in the limited liability company agreement (or otherwise by agreement
of the members or managers of a limited liability company), such provision shall
be deemed superseded and waived in its entirety if this Agreement contains a
provision addressing the same issue or subject matter. If any provision of this
Agreement or the application thereof to any Person or circumstance is held
invalid or unenforceable to any extent, (a) the remainder of this Agreement and
the application of that provision to other Persons or circumstances is not
affected thereby and that provision shall be enforced to the greatest extent
permitted by Law, and (b) the Members or Directors (as the case may be) shall
negotiate in good faith to replace that provision with a new provision that is
valid and enforceable and that puts the Members in substantially the same
economic, business and legal position as they would have been in if the original
provision had been valid and enforceable.
     15.07 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.

24



--------------------------------------------------------------------------------



 



     15.08 Offset. Whenever the Company is to pay any sum to any Member, any
amounts that a Member owes the Company may be deducted from that sum before
payment.
     15.09 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.
     15.10 Execution of Additional Instruments. Each Member hereby agrees to
execute such other and further statements of interest and holdings,
designations, powers of attorney and other instruments necessary to comply with
any laws, rules or regulations.
     15.11 Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid, illegal or unenforceable
to any extent, the remainder of this Agreement and the application thereof shall
not be affected and shall be enforceable to the fullest extent permitted by law.
     15.12 Headings. The headings in this Agreement are inserted for convenience
only and are in no way intended to describe, interpret, define or limit the
scope, extent or intent of this Agreement or any provision hereof.
[Signature Page Follows]

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.

                  MEMBERS:
 
                DEP OPERATING PARTNERSHIP, L.P.
 
  By:   DEP OLPGP, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Michael A. Creel     
 
           
 
      Michael A. Creel    
 
      Executive Vice President and Chief Financial    
 
      Officer    
 
                ENTERPRISE PRODUCTS OPERATING L.P.
 
           
 
  By:   Enterprise Products OLPGP, Inc.,     
 
      its general partner    
 
           
 
  By:   /s/ Richard H. Bachmann     
 
           
 
      Richard H. Bachmann    
 
      Executive Vice President, Chief Legal Officer and    
 
      Secretary    
 
                ENTERPRISE PRODUCTS OLPGP, INC.
 
           
 
  By:   /s/ Richard H. Bachmann     
 
           
 
      Richard H. Bachmann    
 
      Executive Vice President, Chief Legal Officer and    
 
      Secretary    

26



--------------------------------------------------------------------------------



 



Attachment I
Defined Terms
     Act – the Delaware Limited Liability Company Act and any successor statute,
as amended from time to time.
     Affiliate – with respect to any Person, each Person Controlling, Controlled
by or under common Control with such first Person.
     Agreement – this Amended and Restated Limited Liability Company Agreement
of the Company, as the same may be amended, modified, supplemented or restated
from time to time.
     Allocation Regulations – means Treas. Reg. §§ 1.704-1(b), 1.704-2 and
1.704-3 (including any temporary regulations) as such regulations may be amended
and in effect from time to time and any corresponding provision of succeeding
regulations.
     Asset Contribution Agreement - Recitals.
     Bankruptcy or Bankrupt – with respect to any Person, that (a) such Person
(i) makes an assignment for the benefit of creditors; (ii) files a voluntary
petition in bankruptcy; (iii) is insolvent, or has entered against such Person
an order for relief in any bankruptcy or insolvency proceeding; (iv) files a
petition or answer seeking for such Person any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
Law; (v) files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against such Person in a proceeding of
the type described in subclauses (i) through (iv) of this clause (a); or
(vi) seeks, consents to or acquiesces in the appointment of a trustee, receiver
or liquidator of such Person or of all or any substantial part of such Person’s
properties; or (b) 120 Days have passed after the commencement of any proceeding
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any Law, if the proceeding has not been
dismissed, or 90 Days have passed after the appointment without such Person’s
consent or acquiescence of a trustee, receiver or liquidator of such Person or
of all or any substantial part of such Person’s properties, if the appointment
is not vacated or stayed, or 90 Days have passed after the date of expiration of
any such stay, if the appointment has not been vacated.
     Board of Directors or Board – Section 8.01.
     Business Day – any Day other than a Saturday, a Sunday or a Day on which
national banking associations in the State of Texas are authorized or required
by Law to close.
     Capital Contribution – with respect to any Member of the Company, the
amount of money and the initial Carrying Value of any property (other than
money) contributed to the Company by such Member.
     Carrying Value – means (a) with respect to property contributed to the
Company, the fair market value of such property at the time of contribution
reduced (but not below zero) by all depreciation, depletion (computed as a
separate item of deduction), amortization and cost
Attachment I-1

 



--------------------------------------------------------------------------------



 



recovery deductions charged to the Members’ capital accounts, (b) with respect
to any property whose value is adjusted pursuant to the Allocation Regulations,
the adjusted value of such property reduced (but not below zero) by all
depreciation and cost recovery deductions charged to the Partner’s capital
accounts and (c) with respect to any other Company property, the adjusted basis
of such property for federal income tax purposes, all as of the time of
determination.
     Company – initial paragraph.
     Control – shall mean the possession, directly or indirectly, of the power
and authority to direct or cause the direction of the management and policies of
a Person, whether through ownership or control of Voting Stock, by contract or
otherwise.
     Contribution Agreement - Recitals.
     Day – a calendar Day; provided, however, that, if any period of Days
referred to in this Agreement shall end on a Day that is not a Business Day,
then the expiration of such period shall be automatically extended until the end
of the first succeeding Business Day.
     Delaware General Corporation Law – Title 8 of the Delaware Code, as amended
from time to time.
     DEP OLPGP - Recitals.
     Director – each member of the Board of Directors elected as provided in
Section 8.01.
     Dispose, Disposing or Disposition means, with respect to any asset, any
sale, assignment, transfer, conveyance, gift, exchange or other disposition of
such asset, whether such disposition be voluntary, involuntary or by operation
of Law.
     Dissolution Event – Section 13.01(a).
     Effective Date – initial paragraph.
     EPD OLP – initial paragraph.
     EPD OLPGP - initial paragraph.
     Existing Agreement – Recitals.
     Expansion Cash Call – Section 4.03(a).
     Expansion Costs – expenditures for Expansion Projects funded exclusively
out of Capital Contributions made by the Members.
     Expansion Project – any expansion activities with respect to the Company’s
facilities, including without limitation, development of new entries into and
the conversion of existing storage wells and the installation of new piping and
related facilities.
Attachment I-2

 



--------------------------------------------------------------------------------



 



     Indemnitee – Section 8.05(a).
     Initial Commencement Date – the date on which the Board of Directors
provides written notice to EPD OLP that any pipeline or storage portion of an
Expansion Project is placed in service.
     Initial Member – EPD OLP.
     Law – any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration or interpretative or
advisory opinion or letter of a governmental authority.
     Liability – any liability or obligation, whether known or unknown, asserted
or unasserted, absolute or contingent, matured or unmatured, conditional or
unconditional, latent or patent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due.
     Measurement Gains – items of the Company’s income or gain relating to
product movements to and from the Company’s storage facility, including amounts
retained or deducted by the Company as handling losses on product transferred
into storage.
     Measurement Losses – items of the Company’s loss or deduction relating to
product movements to and from the Company’s storage facility.
     Member – any Person executing this Agreement as of the date of this
Agreement as a member or hereafter admitted to the Company as a member as
provided in this Agreement, but such term does not include any Person who has
ceased to be a member in the Company.
     Membership Interest – with respect to any Member, (a) that Member’s status
as a Member; (b) that Member’s share of the income, gain, loss, deduction and
credits of, and the right to receive distributions from, the Company; (c) all
other rights, benefits and privileges enjoyed by that Member (under the Act,
this Agreement, or otherwise) in its capacity as a Member; and (d) all
obligations, duties and liabilities imposed on that Member (under the Act, this
Agreement or otherwise) in its capacity as a Member, including any obligations
to make Capital Contributions.
     Merger Agreement – Section 14.01.
     MLP — Recitals.
     Net Measurement Gain – for any applicable period, the excess, if any, of
the Company’s Measurement Gains for such period over the Company’s Measurement
Losses for such period.
     Net Measurement Loss – for any applicable period, the excess, if any, of
the Company’s Measurement Losses for such period over the Company’s Measurement
Gains for such period.
     Officers – any person elected as an officer of the Company as provided in
Section 8.02(a), but such term does not include any person who has ceased to be
an officer of the Company.
Attachment I-3

 



--------------------------------------------------------------------------------



 



     Omnibus Agreement – means the Omnibus Agreement between EPD OLP, DEP
Holdings, LLC, MLP, DEP OLPGP, LLC, DEP OLP, Enterprise Lou-Tex Propylene
Pipeline L.P., Sabine Propylene Pipeline L.P., Acadian Gas, LLC, South Texas NGL
Pipelines, LLC and the Company, dated February 5, 2007, as amended or restated
from time to time.
     Organizational Certificate – Section 2.01.
     Person – a natural person, partnership (whether general or limited),
limited liability company, governmental entity, trust, estate, association,
corporation, venture, custodian, nominee or any other individual or entity in
its own or any representative capacity.
     Sharing Ratio – subject in each case to adjustments as determined by the
Board of Directors in accordance with this Agreement or in connection with
Dispositions of Membership Interests, (a) in the case of a Member executing this
Agreement as of the date of this Agreement or a Person acquiring such Member’s
Membership Interest, the percentage specified for that Member as its Sharing
Ratio on Exhibit A, and (b) in the case of Membership Interests issued pursuant
to Section 3.02, the Sharing Ratio established pursuant thereto; provided,
however, that the total of all Sharing Ratios shall always equal 100%.
     Surviving Business Entity – Section 14.02(b).
     Voting Stock – with respect to any Person, Equity Interests in such Person,
the holders of which are ordinarily, in the absence of contingencies, entitled
to vote for the election of, or otherwise appoint, directors (or Persons with
management authority performing similar functions) of such Person.
     Withdraw, Withdrawing and Withdrawal – the withdrawal, resignation or
retirement of a Member from the Company as a Member.
Attachment I-4

 



--------------------------------------------------------------------------------



 



Exhibit A

          Name and Address of Partner   Sharing Ratio
DEP Operating Partnership, L.P. 1100 Louisiana Street, 10th Floor Houston, Texas
77002
    66.000 %
 
       
Enterprise Products Operating L.P. 1100 Louisiana Street, 10th Floor Houston,
Texas 77002
    33.365 %
 
       
Enterprise Products OLPGP, Inc. 1100 Louisiana Street, 10th Floor Houston, Texas
77002
    0.635 %

Exhibit A-1

 